                     Case 1:18-cv-10955-AJN Document 57 Filed 02/26/20 Page 1 of 4

AO 121 (Rev 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

                                                                        COURT NAME AND LOCATION
       Gll ACTION             •    APPEAL                                 United States District Court, Southern District of New York
DOCKET NO                          DATE FILED                             New York, New York 10007
      1: 18-cv-10955                        11/23/2018
PLAINTIFF                                                                            DEFENDANT

      Malibu Media, LLC                                                                 JOHN DOE
                                                                                        subscriber assigned IP address 72.227.171.249



       COPYRIGHT
                                                               TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

I                                  See Attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                            D   Amendment               D   Answer             D   Cross Bill         D   Other Pleading
       COPYRIGHT
                                                               TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

I                                  See Attached

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                   WRITTEN OPINION A TTACHED

            D   Order          D   Judgment                                 D   Yes




                     I) Upon 1mtlat1on of act10n,                2) Upon filmg of d       ent addmg copyright(s),
                        mail copy to Register of Copyrights         mail copy to Register of Copyrights
DISTRIBUTION:
                     4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
                  Case 1:18-cv-10955-AJN Document 57 Filed 02/26/20 Page 2 of 4




                               Copyrights-In-Suit for IP Address 72.227.171.249

ISP: Spectrum
Location: New York, NY



                               Registration       Date of First                              Most R~cent Hit
Title                          Number             Publication            Registration Date   UTC
Clear Wet Dream                PA0002116051       04/04/2018             05/01/2018          10/05/2018

Stripshow Sex                  PA0002109644       03/23/2018             03/28/2018          10/05/2018

Sweeter Than Wine              PA0002035896       10/12/2016             12/04/2016          07/04/2017

Forbidden Fruit                PA0002036143       10/15/2016             12/04/2016          11/09/2016

Rub Me The Right Way Too       PA0002015095       05/04/2016             05/31/2016          05/09/2016


Total Malibu Media, LLC Copyrights Infringed: 5




                                                  EXHIBIT B
SNY497
         Case 1:18-cv-10955-AJN Document 57 Filed 02/26/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------X
MALIBU MEDIA, LLC,
                                                                      Case No. l:18-cv-10955-AJN
                                     Plaintiff,

                            vs.

ANDREW WONG,

                                    Defendant.
----------------------------------------------------------------X
                      PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF ANDREW WONG

          PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses Andrew Wong

 ("Defendant") from this action without prejudice. Andrew Wong was assigned the IP address

 72.227.171.249. Pursuant to Fed.R.Civ.P. 41(a)(l)(A)(i) Defendant Andrew Wong has neither

 answered Plaintiffs Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

          Dated: February 24, 2020

                                                               Respectfully submitted,

                                                      By:      Isl Kevin T. Conway
                                                               Kevin T. Conway, Esq. (KC-3347)
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, New York 10977-6201
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                               Attorney for Plaintiff




                                                          1
       Case 1:18-cv-10955-AJN Document 57 Filed 02/26/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 25, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                          By: Isl Kevin T. Conway




                                               2
